UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended: March 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22945 HELIOS AND MATHESON ANALYTICS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3169913 (I.R.S. Employer Identification No.) Empire State Building, 350 5 th Avenue, New York, New York 10118 (Address of Principal Executive Offices) (212) 979-8228 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ☐ No ☒ As of May 1, 2015, there were 2,330,438 shares of common stock, with $.01 par value per share, outstanding. HELIOS AND MATHESON ANALYTICS INC. INDEX PART I. FINANCIAL INFORMATION 1 I TEM 1. F INANCIAL S TATEMENTS 1 Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December 31, 2014 1 Consolidated Statement of Operations and Comprehensive Income/(loss) for the three months ended March 31, 2015 (unaudited) and 2014 2 Consolidated Statement of Cash Flows for the three months ended March 31, 2015 and 2014 (unaudited) 3 Notes to Consolidated Financial Statements 4 I TEM 2. M ANAGEMENT ' S D ISCUSSION AND A NALYSIS OF F INANCIAL C ONDITION AND R ESULTS OF O PERATIONS 8 I TEM 3. Q UANTITATIVE AND Q UALITATIVE D ISCLOSURES ABOUT M ARKET R ISK 11 I TEM 4. C ONTROLS AND P ROCEDURES 11 PART II. OTHER INFORMATION 11 I TEM 1. L EGAL P ROCEEDINGS 11 I TEM 1A. R ISK F ACTORS 11 I TEM 2. U NREGISTERED S ALES OF E QUITY S ECURITIES AND U SE OF P ROCEEDS 11 I TEM 3. D EFAULTS U PON S ENIOR S ECURITIES 11 I TEM 4. M INE S AF E TY D ISCLOSURE 11 I TEM 5. O THER I NFORMATION 11 I TEM 6. E XHIBITS 12 SIGNATURES 13 i Part I. Financial Information Item 1. Financial Statements HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ 890,176 $ 1,225,518 Accounts receivable- less allowance for doubtful accounts of $45,070 at March 31, 2015, and $34,212 at December 31, 2014 1,570,010 1,082,088 Unbilled receivables 45,152 81,311 Prepaid expenses and other current assets 160,688 133,045 Total current assets 2,666,026 2,521,962 Property and equipment, net 50,357 53,422 Security Deposit 2,000,000 2,000,000 Deposits and other assets 52,347 52,347 Total assets $ 4,768,730 $ 4,627,731 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 708,020 $ 618,181 Total current liabilities 708,020 618,181 Commitments and Contingencies - - Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of March 31, 2015, and December 31, 2014 - - Common stock, $.01 par value; 30,000,000 shares authorized; 2,330,438 issued and outstanding as of March 31, 2015 and December 31, 2014 23,304 23,304 Paid-in capital 37,855,740 37,855,740 Accumulated other comprehensive loss - foreign currency translation ) ) Accumulated deficit ) ) Total shareholders' equity 4,060,710 4,009,550 Total liabilities and shareholders' equity $ 4,768,730 $ 4,627,731 See accompanying notes to consolidated financial statements. 1 HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) Three Months Ended March 31, (unaudited) (unaudited) Revenues $ 2,493,512 $ 2,934,386 Cost of revenues 1,872,261 2,398,905 Gross profit 621,251 535,481 Operating expenses: Selling, general & administrative 562,913 618,540 Depreciation & amortization 3,065 2,250 565,978 620,790 (Loss)/income from operations 55,273 ) Other income(expense): Interest income-net 2,817 2,838 2,817 2,838 (Loss)/income before income taxes 58,090 ) Provision for income taxes 3,000 3,000 Net (Loss)/income 55,090 ) Other comprehensive Income - foreign currency adjustment ) 4,577 Comprehensive Income/(loss) $ 51,160 $ ) Net income/(Loss) per share Basic & Diluted $ 0.02 $ ) Dividend per share $ - $ 0.08 See accompanying notes to consolidated financial statements. 2 HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENT OF CASH FLOWS Three Months Ended March 31, (unaudited) (unaudited) Cash flows from operating activities: Net income/(loss) $ 55,090 $ ) Adjustments to reconcile net income/(loss) to net cash provided by/(used in) operating activities Depreciation and amortization 3,065 2,250 Provision for doubtful accounts ) ) Loss on sale of fixed assets 39 Changes in operating assets and liabilities: Accounts receivable ) 619,025 Unbilled receivables 36,159 ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses 89,839 ) Net cash flows (used in)/provided by operating activities ) 434,260 Cash flows from investing activities: Purchase of Property and Equipment (net of sales) - 7 Net cash flows provided by financing activities - 7 Cash flows from financing activities: Dividend Paid - ) Net cash flows used in financing activities - ) Effect of foreign currency exchange rate changes on cash and cash equivalents ) 4,577 Net increase/(decrease) in cash and cash equivalents ) 252,409 Cash and cash equivalents at beginning of period 1,225,518 660,278 Cash and cash equivalents at end of period $ 890,176 $ 912,687 Supplemental disclosure of cash flow information: Cash paid during the period for income taxes - net of refunds $ 971 $ 4,252 See accompanying notes to consolidated financial statements 3 HELIOS AND MATHESON ANALYTICS INC. Notes to Consolidated Financial Statements (Unaudited) 1)GENERAL: These financial statements should be read in conjunction with the financial statements contained in Helios and Matheson Analytics Inc.’s (“Helios and Matheson” or the “Company”) Form 10-K for the year ended December 31, 2014 filed with the Securities and Exchange Commission (“SEC”) and the accompanying financial statements and related notes thereto. The accounting policies used in preparing these financial statements are the same as those described in the Company's Form 10-K for the year ended December 31, 2014. 2)CONTROLLED COMPANY: The Board of Directors has determined that Helios and Matheson meets the definition of a “Controlled Company” as defined by Rule 5615(c) of the NASDAQ Listing Rules. A “Controlled Company” is defined in Rule 5615(c) as a company of which more than 50% of the voting power for the election of directors is held by an individual, group or another company. Certain NASDAQ requirements do not apply to a “Controlled Company”, including requirements that: (i)a majority of its Board of Directors must be comprised of “independent” directors as defined in NASDAQ’s rules; and (ii)the compensation of officers and the nomination of directors be determined in accordance with specific rules, generally requiring determinations by committees comprised solely of independent directors or in meetings at which only the independent directors are present. 3)INTERIM FINANCIAL STATEMENTS: In the opinion of management, the accompanying unaudited consolidated financial statements contain all the adjustments (consisting only of normal recurring accruals) necessary to present fairly the consolidated financial position as of March 31, 2015, the consolidated results of operations for the three month periods ended March 31, 2015 and 2014 and cash flows for the three month periods ended March 31, 2015 and 2014. The consolidated balance sheet at December 31, 2014 has been derived from the audited financial statements at that date, but certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted from these financial statements pursuant to the SEC’s rules and regulations. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Form 10-K filed by the Company for the year ended December 31, 2014. For the three month period ended March 31, 2015, the Company reported a net income of approximately $55,000 and for the three month period ended March 31, 2014, the Company reported net loss of approximately ($85,000). The Company continues to focus on revenue growth by expanding its existing client market share and its client base and by providing a Flexible Delivery Model to clients, which allows for dynamically configurable “right shoring” of service delivery based on client needs. The Company also keeps a tight rein on discretionary expenditures and SG&A to enhance its competitiveness. In management's opinion, cash flows from operations combined with cash on hand will provide adequate flexibility for funding the Company's working capital obligations for the next twelve months. 4)STOCK BASED COMPENSATION: The Company has a stock based compensation plan, which is described as follows: On March 3, 2014, the Board of Directors terminated the Company’s 1997 Stock Option and Award Plan and approved and adopted the Helios and Matheson Analytics Inc. 2014 Equity Incentive Plan (the “2014 Plan”). There were no shares outstanding under the 1997 Stock Option and Award Plan. The 2014 Plan sets aside and reserves 400,000 shares of the Company’s common stock for grant and issuance in accordance with its terms and conditions. Persons eligible to receive awards from the 2014 Plan include employees (including officers and directors) of the Company and its affiliates, consultants who provide significant services to the Company or its affiliates and directors who are not employees of the Company or its affiliates (the “Participants”). The 2014 Plan permits the Company to issue to Participants qualified and/or non-qualified options to purchase the Company’s common stock, restricted common stock, performance units and performance shares. The 2014 Plan will terminate on March 3, 2024. The Compensation Committee of the Company’s Board of Directors has been appointed as the committee responsible for administration of the 2014 Plan and has the sole discretion to determine which Participants will be granted awards and the terms and conditions of the awards granted. Through the date of filing of this Form 10-Q awards have been granted under the 2014 Plan. 4 5)NET INCOME /(LOSS) PER SHARE : The following table sets forth the computation of basic and diluted net income/(loss) per share for the three months ended March 31, 2015 and 2014: Three Months Ended March 31, Numerator for basic net income/(loss) per share Net income/(loss) available to common stockholders $ 55,090 $ ) Numerator for diluted net income/(loss) per share Net income/(loss) available to common stockholders & assumed conversion $ 55,090 $ ) Denominator: Denominator for basic and diluted income/(loss) per share - weighted-average shares 2,330,438 2,330,438 Basic and diluted income/(loss) per share: Net income/(loss) per share $ 0.02 $ ) 6)CONCENTRATION OF CREDIT RISK: The revenues of the Company’s top four customers represented approximately 91.4% of the revenues for the three month period ended March 31, 2015. The revenues of the Company’s top three customers represented approximately 85.2% of revenues for the same period in 2014. No other customer represented greater than 10% of the Company’s revenues for such periods. The Company continues its effort to broaden its customer base in order to mitigate this risk. 7)CONTRACTUAL OBLIGATIONS AND COMMITMENTS: The Company’s commitments at March 31, 2015, are comprised of the following: Payments Due by Period Contractual Obligations Total Less Than 1 Year 1 - 3 Years 3 - 5 Years More Than 5 Years Operating Lease Obligations Rent (1) $ 327,167 $ 157,040 $ 170,127 $ - $ - Total $ 327,167 $ 157,040 $ 170,127 $ - $ - The Company has a New York facility with a lease term expiring April 30, 2017. As of March 31, 2015, the Company does not have any “Off Balance Sheet Arrangements”. 8) PROVISION FOR INCOME TAXES The provision for income taxes as reflected in the consolidated statement of operations and comprehensive income/(loss) varies from the expected statutory rate primarily due to a provision for minimum state taxes and the recording of adjustments to the valuation allowance against deferred tax assets. Internal Revenue Code Section 382 (the “Code”) places a limitation on the utilization of Federal net operating loss and other credit carry-forwards when an ownership change, as defined by the tax law, occurs. Generally, this occurs when a greater than 50 percent change in ownership occurs. During 2006, Helios and Matheson Information Technology Ltd. (“Helios and Matheson Parent”) acquired a greater than 50 percent ownership of the Company. Accordingly, the actual utilization of the net operating loss carry-forwards for tax purposes are limited annually under the Code to a percentage (currently about four and a half percent) of the fair market value of the Company at the date of this ownership change. The Company maintains a valuation allowance against additional deferred tax assets arising from net operating loss carry-forwards since, in the opinion of management; it is more likely than not that some portion or all of the deferred tax assets will not be realized. 5 9) TRANSACTIONS WITH RELATED PERSONS In September 2010, the Company entered into a Memorandum of Understanding with Helios and Matheson Parent (the “HMIT MOU”) pursuant to which Helios and Matheson Parent has agreed to make available to the Company facilities of dedicated Off-shore Development Centers (“ODCs”) and also render services by way of support in technology, client engagement, management and operating the ODCs for the Company. The Company has furnished Helios and Matheson Parent a security deposit of $2 million, classified as a non-current asset on the balance sheet, to cover any expenses, claims or damages that Helios and Matheson Parent may incur while discharging its obligation under the HMIT MOU and also to cover the Company’s payable to Helios and Matheson Parent. Helios and Matheson Parent was providing recruitment services to Helios and Matheson Analytics Inc. during 2014 and did not charge a fee for these services. For the purpose of strengthening our client relationships, Helios and Matheson Parent also provides knowledge transition free of cost to clients. The amount payable to Helios and Matheson Parent for services rendered under the HMIT MOU was $0 and $12,096 for the three months ended March 31, 2015 and 2014, respectively and is included as a component of cost of revenue. All payments to Helios and Matheson Parent under the MOU are made after collections are received from clients. No amount was paid to Helios and Matheson Parent for services rendered under the HMIT MOU for the three months ended March 31, 2015 and 2014. As of March 31, 2015, the Company has a receivable from Helios and Matheson Parent in the amount of $182,626 which represents the amount paid by the Company on behalf of Helios and Matheson Parent. As of March 31, 2015, the amount paid on behalf of Helios and Matheson Parent is reported as an offset to accounts payable to Helios and Matheson Parent. In August 2014, the Company entered into a Professional Service Agreement with Helios and Matheson Parent (the “HMIT PSA”), which documented ongoing services provided by Helios and Matheson Parent from February 24, 2014. Pursuant to the HMIT PSA Helios and Matheson Parent hires employees in India and provides infrastructure services for those employees to facilitate the operations of those of the Company’s clients who need offshore support for their business. For the services the Company pays the cost incurred by Helios and Matheson Parent for the employee it hires to provide the services and a fixed fee for infrastructure support. Beginning October 2014, all employees were transferred to the payroll of the Company’s subsidiary, Helios and Matheson Global Services Pvt. Ltd., and Helios and Matheson Parent was paid only for the infrastructure support they are providing. For the three months ended March 31, 2015 and 2014, the Company’s revenue from services provided with offshore support was approximately $574,000 and $0 respectively. The amount payable to Helios and Matheson Parent for services rendered under the HMIT PSA was $58,000 for the three months ended March 31, 2015 and is included as component of cost of revenue. The amount paid to Helios and Matheson Parent for services rendered, including prepayment of certain expenses, under the HMIT PSA for the three months ended March 31, 2015 was $82,000. 10) LEGAL PROCEEDINGS None. 11) DIVIDEND PAID On February 3, 2014 the Company’s Board of Directors declared a dividend of $0.08 per share on the Company's common stock, amounting to a total payout of $186,435. This amount represents approximately 50% of the net profits of the Company for the year ended December 31, 2013. The dividend was paid on March 5, 2014 to shareholders of record on February 18, 2014. There can be no assurance that we will pay dividends in the future. 12) SUBSEQUENT EVENTS Management completed an analysis of all subsequent events occurring after March 31, 2015, the balance sheet date, through May 14, 2015, the date upon which the quarter-end consolidated financial statements were issued, and determined that all necessary disclosures have been disclosed elsewhere in these financial statements. 6 Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 throughout and in particular in the discussion at Item 2 titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. These are statements regarding financial and operating performance results and other statements that are not historical facts. The words “expect,” “project,” “estimate,” “believe,” “anticipate,” “intend,” “plan,” “forecast,” and similar expressions are intended to identify forward-looking statements. Certain important risks, including those discussed in the risk factors set forth in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 which have been incorporated into this report by reference, could cause results to differ materially from those anticipated by some of the forward-looking statements. Some, but not all, of these risks include, among other things: ● our capital requirements and whether or not we will be able to raise capital when we need it; ● changes in local, state or federal regulations that will adversely affect our business; ● our ability to sell our products; ● whether we will continue to receive the services of certain officers and directors; ● our ability to protect our intellectual property and operate our business without infringing upon the intellectual property rights of others; and ● other uncertainties, all of which are difficult to predict and many of which are beyond our control. We do not intend to update forward-looking statements. You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of significant factors affecting the Company's operating results and liquidity and capital resources should be read in conjunction with the accompanying Consolidated Financial Statements and related Notes. Overview Helios and Matheson provides a wide range of high quality information technology (“IT”) consulting solutions, custom application development and analytics services to Fortune 1000 companies and other large organizations. The Company is headquartered in New York, New York and has a subsidiary in Bangalore, India. For the three months ended March 31, 2015, approximately 93.4% of the Company's consulting services revenues were generated from clients under time and materials engagements, as compared to approximately 91% for the three months ended March 31, 2014, with the remainder generated under fixed-price engagements and recruitment process outsourcing (RPO). The Company has established standard-billing guidelines for consulting services based on the types of services offered. Actual billing rates are established on a project-by-project basis and may vary from the standard guidelines. The Company typically bills its clients for time and materials services on a weekly and monthly basis. Arrangements for fixed-price engagements are made on a case-by-case basis. Consulting services revenues generated under time and materials engagements are recognized as those services are provided. Revenues from fixed fee contracts are recorded when work is performed on the basis of the proportionate performance method, which is based on costs incurred to date relative to total estimated costs. The Company's most significant operating cost is its personnel cost, which is included in cost of revenues. For the three months ended March 31, 2015 and 2014, gross margin was 24.9% and 18.3% respectively. The Company actively manages its personnel utilization rates by monitoring project requirements and timetables. The Company’s utilization rate for the three months ending March 31, 2015 was approximately 96% as compared to 94% for the three months ending March 31, 2014. As projects are completed, consultants either are re-deployed to new projects at the current client site or to new projects at another client site or are encouraged to participate in the Company’s training programs in order to expand their technical skill sets. Investments by Helios and Matheson Parent On March 30, 2006, Helios and Matheson Parent, an IT services organization with its corporate headquarters in Chennai, India, purchased 409,879 shares of the Company’s common stock from Mr. Shmuel BenTov, the Company’s former Chairman, Chief Executive Officer and President and his family members, which represented approximately 43% of the Company’s outstanding common stock. In 2006, 2007, 2008, 2009 and 2010 Helios and Matheson Parent purchased additional shares of the Company’s common stock. Helios and Matheson Parent owns 1,743,040 shares of common stock, representing approximately 75% of the shares of the common stock currently outstanding. Helios and Matheson Parent is a publicly listed company on three stock exchanges in India, the National Stock Exchange (NSE), the Stock Exchange, Mumbai (BSE) and the Madras Stock Exchange (MSE). Critical Accounting Policies The methods, estimates and judgments the Company uses in applying its most critical accounting policies have a significant impact on the results the Company reports in its consolidated financial statements. The Company evaluates its estimates and judgments on an on-going basis. Estimates are based on historical experience and on assumptions that the Company believes to be reasonable under the circumstances. The Company’s experience and assumptions form the basis for its judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may vary from what is anticipated and different assumptions or estimates about the future could change reported results. The Company believes the following accounting policies are the most critical to it, in that they are important to the portrayal of its financial statements and they require the most difficult, subjective or complex judgments in the preparation of the consolidated financial statements. Revenue Recognition Consulting revenues are recognized as services are provided. The Company primarily provides consulting services under time and material contracts, whereby revenue is recognized as hours and costs are incurred. Customers for consulting revenues are billed on a weekly, semi-monthly or monthly basis. Revenues from fixed fee contracts are recorded when work is performed on the basis of the proportionate performance method, which is based on costs incurred to date relative to total estimated costs. Any anticipated contract losses are estimated and accrued at the time they become known and estimable. Revenues from RPO services are recorded when service is performed. Unbilled accounts receivables represent amounts recognized as revenue based on services performed in advance of customer billings. Revenue from sales of software licenses is recognized upon delivery of the software to a customer because future obligations associated with such revenue are insignificant. 8 Allowance for Doubtful Accounts The Company monitors its accounts receivable balances on a monthly basis to ensure that they are collectible. On a quarterly basis, the Company uses its historical experience to accurately determine its accounts receivable reserve. The Company’s allowance for doubtful accounts is an estimate based on specifically identified accounts as well as general reserves. The Company evaluates specific accounts where it has information that the customer may have an inability to meet its financial obligations. In these cases, management uses its judgment, based on the best available facts and circumstances, and records a specific reserve for that customer, against amounts due, to reduce the receivable to the amount that is expected to be collected. These specific reserves are re-evaluated and adjusted as additional information is received that impacts the amount reserved. The Company also establishes a general reserve for all customers based on a range of percentages applied to aging categories. These percentages are based on historical collection and write-off experience. If circumstances change, the Company’s estimate of the recoverability of amounts due the Company could be reduced or increased by a material amount. Such a change in estimated recoverability would be accounted for in the period in which the facts that give rise to the change become known. Valuation of Deferred Tax Assets Deferred tax assets are reduced by a valuation allowance when, in the opinion of the Company, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company assesses the recoverability of deferred tax assets at least annually based upon the Company’s ability to generate sufficient future taxable income and the availability of effective tax planning strategies. Results of Operations The following table sets forth the percentage of revenues of certain items included in the Company’s Statements of Operations: Three Months Ended March 31, Revenues % % Cost of revenues % % Gross profit % % Operating expenses % % (Loss)/Income from operations % ( 2.9 )% Net (Loss)/Income % ( 2.9 )% Comparison of the Three Months Ended March 31, 2015 to the Three Months Ended March 31, 2014 Revenues . Revenues for the three months ended March 31, 2015 were $2.5 million compared to $2.9 million for the three months ended March 31, 2014. The decrease was primarily attributable to a decrease in the number of onshore consultants, who are billed at a higher hourly rate, offset by an increase in offshore consultants, who are billed at a lower hourly rate. Gross Profit . The resulting gross profit for the three months ended March 31, 2015 was $621,000 as compared to $535,000 for the three months ended March 31, 2014. As a percentage of total revenues, gross margin for the three months ended March 31, 2015 was 24.9% compared to 18.3% for the three months ended March 31, 2014. The increase in gross margin is due to a decrease in low margin consulting revenue offset with an increase in high margin consulting and fixed price project revenue. Operating Expenses. Operating expenses are comprised of selling, general and administrative (“SG&A”) expenses and depreciation and amortization. Operating expenses for the three months ended March 31, 2015 were $566,000 as compared to the 2014 period of $621,000. Taxes. Tax provision for the three months ended March 31, 2015 and March 31, 2014 was at $3,000 for each period. 9 Net Income/(Loss). As a result of the above, the Company had a net income of $55,000 or $0.02 per basic and diluted share for the three months ended March 31, 2015 as compared to a net loss of ($85,000) or ($0.04) per basic and diluted share for the three months ended March 31, 2014. Liquidity and Capital Resources During the three months ended March 31, 2015 the Company’s revenues declined by approximately 15% and the Company reported a net income of $55,000 as compared to net loss of ($85,000) during the same period in 2014. The net income resulted primarily from a decrease in low margin consulting revenue offset with an increase in high margin consulting and fixed price project revenue. The Company's cash balances were approximately $890,000 at March 31, 2015 and $1.2 million at December 31, 2014. Net cash used by operating activities for the three months ended March 31, 2015 was approximately $331,000 compared to net cash provided by operating activities of approximately $434,000 for the three months ended March 31, 2014. The Company's accounts receivable, less allowance for doubtful accounts, at March 31, 2015 and at December 31, 2014 were approximately $1.6 million and $1.1 million, respectively, representing 57 days and 47 days of sales outstanding (“DSO”) respectively. The increase in DSO at March 31, 2015 was temporary and the overdue amounts have already been collected. The Company has provided an allowance for doubtful accounts at the end of each of the period presented. After giving effect to this allowance, the Company does not anticipate any difficulty in collecting amounts due. For the three month period ended March 31, 2015 cash from investing activities was $0 as compared to $7 of cash from investing activities for the three months March 31, 2014. For the three month period ended March 31, 2015, cash used by financing activities was $0 as compared to $186,000 for the three months ended March 31, 2014. On February 3, 2014 the Company’s Board of Directors declared a dividend of $0.08 per share on the Company's common stock, amounting to a payout of $186,435. Cash used in financing activities in 2014 consisted of the dividends paid to shareholders. In management's opinion, cash flows from operations combined with cash on hand will provide adequate flexibility for funding the Company's working capital obligations for the next twelve months. Off Balance Sheet Arrangements As of March 31, 2015, the Company does not have any off balance sheet arrangements. Contractual Obligations and Commitments The Company’s commitments at March 31, 2015 are reflected and further detailed in the Contractual Obligation table located in Part I, Item 1, Note 7 of this Form 10-Q. Inflation The Company has not suffered material adverse affects from inflation in the past. However, a substantial increase in the inflation rate in the future may adversely affect customers’ purchasing decisions, may increase the costs of borrowing or may have an adverse impact on the Company’s margins and overall cost structure. Recent Accounting Pronouncements On May 28, 2014, the FASB issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”). ASU 2014-09 provides a robust framework for addressing revenue recognition issues and, upon its effective date, replaces almost all existing revenue recognition guidance, including industry-specific guidance, in current U.S. generally accepted accounting principles. ASU 2014-09 is effective beginning with the calendar year ended December 31, 2017. The Company has not yet assessed the impact ASU 2014-09 will have upon adoption on its financial position, results of operations or cash flows. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements – Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern. ASU 2014-15 requires that an entity’s management evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued. Substantial doubt about an entity’s ability to continue as a going concern exists when relevant conditions and events, considered in the aggregate, indicate that it is probable that the entity will be unable to meet its obligations as they become due within one year after the date that the financial statements are issued. Certain disclosures are necessary in the footnotes to the financial statements in the event that conditions or events raise substantial doubt about an entity’s ability to continue as a going concern. ASU 2014-15 is effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter and early application is permitted. The Company has not yet assessed the impact ASU 2014-15 will have upon adoption. 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk Not Required. Item 4. Controls and Procedures Evaluation of disclosure controls and procedures. As of March 31, 2015, we carried out an evaluation, under the supervision of and with the participation of our Principal Executive Officer and our Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our Principal Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosures. Based on that evaluation, our Principal Executive Officer and Principal Financial Officer have concluded that, as of March 31, 2015, our disclosure controls and procedures were effective. Changes in internal control. During the quarter covered by this report, there was no change in our internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. Part II. Other Information Item 1. Legal Proceedings None Item 1A. Risk Factors We incorporate herein by reference the risk factors included under Item 1A. of our Annual Report on Form 10-K that was filed with the Securities and Exchange Commission on March 3, 2015. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosure Not Applicable. Item 5. Other Information None. 11 Item 6 . Exhibits (a) Exhibits Certificate of Incorporation of the Registrant, incorporated by reference to Exhibit 3.1 to the form 10-K, as previously filed with SEC on March 31, 2010. Certificate of Amendment to Certificate of Incorporation of the Registrant, incorporated by reference to Exhibit 3.3 to the Form 10-Q for the period ended March 31, 2011 as filed with the SEC on May 13, 2011. Certificate of Amendment to Certificate of Incorporation of the Registrant, incorporated by reference to Exhibit 3.4 to the Form 10-Q for the period ended June 30, 2011 as filed with the SEC on August 15, 2011. Bylaws of Helios and Matheson Analytics Inc., incorporated by reference to Exhibit 3.2 to the form 10-K, as filed with SEC on March 31, 2010. Certification of Principal Executive Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002. Certification of the Principal Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of the Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. The following financial statements from the Registrant’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2015 formatted in Extensive Business Reporting Language (XBRL): (i) consolidated balance sheets; (ii) consolidated statements of Operations and Comprehensive income/(loss); (iii) consolidated statements of cash flows; and (iv) the notes to the financial statements. 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HELIOS AND MATHESON ANALYTICS INC. By: /s/ Divya Ramachandran Date: May 14, 2015 Divya Ramachandran Chief Executive Officer and President By: /s/ Umesh Ahuja Date: May 14, 2015 Umesh Ahuja Chief Financial Officer and Secretary 13
